Citation Nr: 0323446	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty for March 1962 to March 
1965 and from April 1965 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in February 2001 issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah, which determined that new 
and material evidence had not been received to reopen the 
veteran's claim for service connection for hypertension.

In an October 2001 decision, the Board determined that new 
and material evidence had been received, reopened the 
veteran's claim for service connection for hypertension, and 
remanded the case back to the RO for further development and 
readjudication.  The case is now before the Board for further 
appellate consideration.

In a VA Form 21-4138 dated October 23, 2002, the veteran 
indicated that he was trying to have his heart attacks 
service connected and that this issue was already on appeal.  
It is unclear as to whether the veteran desires to raise this 
issue separate and apart from the issue of service connection 
for hypertension, currently on appeal, or if he is merely 
suggesting that his heart condition is a manifestation of his 
hypertension.  As this issue has not been adjudicated, it is 
referred to the RO for clarification and appropriate action.

 
REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This liberalizing legislation is 
applicable to the veteran's claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  The VCAA provides a broader VA obligation to 
obtain relevant records and advise a claimant of the status 
of those efforts.

In compliance with the October 2001 remand of this appeal, in 
a July 2002 letter, the RO asked the veteran to identify 
health care providers, who had treated him for problems 
related to his hypertension, and to sign authorizations for 
release of records and gave him 30 days to submit additional 
information.  The veteran signed the requested authorizations 
and the RO obtained, and associated with the claims file, 
treatment records from the Cottonwood Hospital and from the 
IHC Clinic.  In December 2002, the veteran was examined and 
the examiner opined that the veteran's hypertension did not 
appear to have risen during service by the documented records 
but he did develop hypertension after service, first 
diagnosed in 1986, which likely contributes to his coronary 
artery disease.  The RO was to ensure compliance with the 
notice and duty to assist provisions of the VCAA.  After 
completion of the above, the RO was to undertake a de novo 
review of the entire record to determine if the evidence 
warrants grant of entitlement to service connection for 
hypertension.  In April 2003, the RO issued a supplemental 
statement of the case (SSOC) reviewing only the evidence 
received after the October 2001 Board remand and denying 
service connection on the merits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with portions 
of the October 2001 Board remand, the RO failed to ensure 
full compliance with the notice and duty to assist provisions 
of the VCAA and did not undertake a de novo review of the 
entire record to determine if the evidence warrants grant of 
entitlement to service connection for hypertension.  
Moreover, both the statement of the case and the April 2003 
SSOC failed to cite the pertinent laws and regulations 
pertaining to service connection and the SSOC failed to cite 
the regulations implementing the VCAA as required by 
38 U.S.C.A. § 7105(d)(1) (West 2002).  See Meyer v. Brown, 9 
Vet. App. 425, for 30-31 (1996).  Therefore, under the 
holding in Stegall, this case must be remanded again to 
ensure full compliance with the Board's previous October 2001 
remand and the provisions of the VCAA.  

On remand, the RO must provide the veteran with specific 
information concerning what additional information he needs 
to submit to establish entitlement to service connection for 
hypertension and what information VA will attempt to obtain 
as required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The RO must provide the appellant with 
such information, as required by law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time without compliance with the 
notice and duty to assist provisions of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO must review the entire file 
and ensure for the service-connection 
issue on appeal compliance with the duty 
to assist, documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

2.  Following completion of 1 above, the 
RO must readjudicate the claim by 
performing a de novo review of the entire 
record to determine if all of the 
evidence, both old and new, warrants a 
grant of entitlement to service 
connection for hypertension and providing 
a comprehensive explanation of the 
reasons and bases in a rating decision.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  The SSOC should set 
forth the pertinent laws and regulations, 
including those implementing the VCAA and 
those dealing with service connection on 
a direct and presumptive basis.

3.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purpose of this remand is to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




